Name: Council Regulation (EEC) No 1117/88 of 25 April 1988 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  technology and technical regulations;  marketing
 Date Published: nan

 28 . 4. 88 Official Journal of the European Communities No L 107/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1117/88 of 25 April 1988 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Traty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1035/72 is hereby amended as follows : 1 . Article 4 shall be replaced by the following : 'Article 4 Products corresponding to Class III or to certain of its requirements may be marketed only in exceptional circumstances, in particular if there is a shortage in the Community or to take account of the need for producers to adjust to a standard for a new product or to take account of a product's specific characteristics during part or all of the marketing year. The application of that class or of certain of its requirements shall be decided in accordance with the procedure provided for in Article 33 '. 2 . Article 5 (2) shall be replaced by the following : '2 . Where the supply of products which are intended to be marketed fresh appreciably exceeds consumer demand, measures may be adopted in respect of Class I , Class II and Extra products with a view to waiving temporarily the application of certain of the quality requirements or those of minimum size demanded for marketing in the Community. In the case of products for which a Class III has been defined, such measures may be implemented only if marketing of that Class III is not authorized'. Whereas Regulation (EEC) No 1035/72 ('), as last amended by Regulation (EEC) No 824/88 (2), lays down that, unless an extension is decided upon, Class III may not be applied beyond the fifth year following the date of entry into force of the Regulation (EEC) No 2764/77 (3), as last amended by Regulation (EEC) No 3975/86 (4), has extended until 30 April 1988 the period during which the marketing of products of Class III may be authorized ; Whereas in order to achieve a balance between supply and demand and promote quality, the marketing of Class III products should be considered only in special circum ­ stances with regard to the harvest, or if new quality standards are being introdyced ; Whereas, with the same goal, provision should be made for altering the quality requirements or the minimum sizes of products eligible for marketing in the Community if supply tends to exceed demand during the marketing year concerned, Article 2 This Regulation shall enter into force on 1 May 1988 . (') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 85, 30. 3 . 1988, p. 5. (3) OJ No L 320, 15 . 12. 1977, p. 5. (4) OJ No L 370, 30 . 12. 1986, p. 10 . No L 107/2 Official Journal of the European Communities 28 . 4 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 April 1988 . For the Council The President H.-D. GENSCHER